Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 26, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
  141503                                                                                               Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                      Alton Thomas Davis,
  GENESEE COUNTY TREASURER,                                                                                              Justices
           Petitioner-Appellee,
  v                                                                 SC: 141503
                                                                    COA: 296812
                                                                    Genesee CC: 09-091339-CZ
  ERIC H. HOLMAN,
             Respondent-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the June 16, 2010 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 26, 2010                    _________________________________________
           d1018                                                               Clerk